DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
With respect to Applicant’s amendment of the specification, objections with respect to the same have been withdrawn.
With respect to Applicant’s amendment of claims 1-19 with regards to minor informalities, the claim objections with respect to the same have been withdrawn.
With respect to Applicant’s amendment of Claims 1, 2, 5-7, 9-10 and 13-17 with regards to the rejections under 35 U.S.C. 112, rejections with respect to the same have been withdrawn.
With respect to Applicant’s amendment of Claim 20, and cancellation of Claim 21, with regards to the rejections under 35 U.S.C. 101, rejections with respect to the same have been withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
In view of the Applicant’s amendments and remarks filed October 7, 2022, the previously made Statutory Double Patenting rejection has been withdrawn and replaced with a Non-Statutory Double Patenting Rejection. Claims 1-4, 6-12 and 14-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17/241,543 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because every element of Claims 1-4, 6-12 and 14-20 of the instant application is either explicitly or implicitly disclosed in Claims 1-19 of copending Application No. 17/241,543. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claims 10-12, 14-19 and 23 are objected to because of the following informalities:
regarding Claim 10, the claim recites on Line 1, “a conveyor system,, comprising” which should be --a conveyor system[[,]], comprising--.  
Claims 11-12, 14-19 and 23 are also objected to since they depend from objected Claim 10, and as such inherit the same deficiencies.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 9-11, 14, 16-20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kirchhoff et al. (US PGPUB 2018/0157482; hereinafter “Kirchhoff”) in view of Gandhi et al. (US PGPUB 2017/0144858; hereinafter “Gandhi”), Grondine et al. (US PGPUB 2020/0042307; hereinafter “Grondine”) and Lee et al. (US PGPUB 2022/0091838; hereinafter “Lee”).
Claim 1: (Currently Amended)
Kirchhoff teaches a method for performing a software update of a people conveyor component in a conveyor system, the conveyor system including ([0001] “The present invention relates to a method of updating safety-related software in a people conveyor system, particularly in an elevator system.”)
a plurality of conveyor components, a controller communicatively connected to the conveyor components ([0021] “a system 150 including an elevator control system 50 comprising a safety unit 60 according to an embodiment of the invention and a central server system 100 in communication with the elevator control system 50. The elevator control system 50 comprises a main controller 70 for controlling overall operation of elevator functions.” [0022] “Main controller 70, drive controller 80, and door controller 90 each are in communication with safety unit 60.” [0020] “inactive memory of a safety unit 60 of an elevator control system 50,” wherein the “Main Controller” is the “controller”.) and
a remote update system connected to the controller via at least one communication channel ([0026] “download of the software update package will be done online, e.g. via a data communication network.” [0023] “in FIG. 2, the safety unit 60 is connected to the central server unit 100 via a public data network 120, e.g. the internet. Any updates of software, including safety-related software residing in the safety unit 60, but also in any other relevant controller 70, 80, 90, are provided in a centralized manner by the central server unit 100 to each of the elevator control systems 50.”), and
wherein the method comprises: 
downloading a software update from the remote update system based on request from one or more of the remote update system, at least one conveyor component or the conveyor system ([0011] “the safety unit configured to carry out the method of updating safety-related software described herein,” wherein the “safety unit” is the “updating means” as described above. [0023] “the control systems 50 of each of these elevator control systems 50 regularly receive such software updates from the central server unit 100… by a regularly executed inquiry for software updates initiated by the elevator control systems 50 to the central server unit 100.”); and
checking an integrity of the software update ([0040] “In step 260 a consistency check of the newly downloaded software update is carried out by applying a CRC check to the passive memory area of safety unit 60, i.e. the memory area where the downloaded, but not yet installed, software package is stored. This check primarily checks whether the download was complete and successful.”).

With further regard to Claim 1, Kirchhoff does not teach the following, however, Gandhi teaches:
such that the software update is downloaded as a background download without affecting an operation of the conveyor system ([0057] “the software checks and software supply can be performed in a batch to all elevators 103 and all elevators systems 101 that require updated software, such that a GECB of each elevator 103 downloads the updated software in the background.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Kirchhoff with the background download as taught by Gandhi for purposes of “faster deployment of new features on existing elevator portfolios, and deploying software downloads without scheduled on-site service visits (thereby aiding in rapid repair of customer issues” (Gandhi [0058]).

With further regard to Claim 1, Kirchhoff in view of Gandhi does not teach the following, however, Grondine teaches:
the software update being a collective software update that includes software updates associated with a plurality of the conveyor components ([0005] “According to one or more embodiments or any of the above processor-implemented method embodiments, the revision can include a data update, a software update, or a configuration update for a class of devices or components of the one or more subsystems.” [0038] “Examples of the revision include a data update, a software update, or a configuration update for a class of devices or components of the elevator subsystem 201.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Kirchhoff in view of Gandhi with the update scheduling as taught by Grondine for purposes of “improving operations of revision for automated passenger conveying subsystems and components therein” (Grondine [0011]).

With further regard to Claim 1, Kirchhoff in view of Gandhi and Grondine does not teach the following, however, Lee teaches:
scheduling a set order of updating selected conveyor components among the plurality of conveyor components ([0034] “dependency determination logic 208 may determine the component firmware update sequence”); and  
sending particular ones of the software updates associated with respective ones of the plurality of conveyor components to the respective ones of the plurality of conveyor components in the set order ([0034] “firmware update logic 210 may execute the determined sequence for component tree structure 314 as follows: [0035] 1. Update the component firmware from bottom to up for each branch of component tree structure 314.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Kirchhoff in view of Gandhi and Grondine with the update scheduling as taught by Lee in order to “enable parallelization of the firmware update… to reduce overall time for completing the firmware update process” (Lee [0012]).

Claim 2: (Currently Amended)
Kirchhoff in view of Gandhi, Grondine and Lee teaches the method of claim 1. Kirchhoff further teaches 
wherein the scheduling schedules installation of the software update of a conveyor component upon verification of the integrity of the collective software update ([0040] “In step 260 a consistency check of the newly downloaded software update is carried out by applying a CRC check to the passive memory area of safety unit 60, i.e. the memory area where the downloaded, but not yet installed, software package is stored. This check primarily checks whether the download was complete and successful.”).

Claim 3: (Currently Amended)
Kirchhoff in view of Gandhi, Grondine and Lee teaches all the limitations of claim 1 as described above. Kirchhoff in view of Gandhi and Grondine does not teach the following, however, Lee teaches wherein the scheduling comprises:
determining the set order based on functional dependencies between the conveyor components ([0034] “dependency determination logic 208 may determine the component firmware update sequence and firmware update logic 210 may execute the determined sequence for component tree structure 314 as follows: [0035] 1. Update the component firmware from bottom to up for each branch of component tree structure 314.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Kirchhoff in view of Gandhi and Grondine with the installation order based on dependencies as taught by Lee in order to “enable parallelization of the firmware update… to reduce overall time for completing the firmware update process” (Lee [0012]).

Claim 6: (Currently Amended)
Kirchhoff in view of Gandhi, Grondine and Lee teaches the method of claim 1. Kirchhoff further teaches 
wherein the software updates are for conveyor component-specific application software that includes an encryption key, associated with a specific one of the plurality of conveyor components such that the conveyor component-specific application software can be installed only in the specific one of the plurality of the conveyor components configured to decrypt the encryption key ([0037] “The software update package might be encrypted using a public key assigned to the particular software module of safety-related software installed in the elevator control system 50. Then, the elevator control system 50 may use its corresponding private key to decrypt the software update package. This makes sure that only an elevator system 50 having the correct private key corresponding to the public key used for encryption can decrypt the updated version of the safety related software and create an executable binary file.” [0038] “The digital signature can be verified by the elevator control system 50 using the public key of the author, thus making sure that the software update package to be installed has been written by the author and does not have been modified.”).

Claim 9: (Currently Amended)
Kirchhoff in view of Gandhi, Grondine and Lee teaches the method of claim 1. Kirchhoff in view of Grondine and Lee does not teach the following, but Gandhi teaches,
wherein the controller is communicatively connected to the remote update system via a pair of separate parallel communication channels, the pair of separate parallel communication channels including one or more of a data cable or a wireless network ([0061] “Computer readable program instructions described herein can be downloaded to respective computing/processing devices from a computer readable storage medium or to an external computer or external storage device via a network, for example, the Internet, a local area network, a wide area network and/or a wireless network”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Kirchhoff in view of Grondine and Lee with the communication channel types as taught by Gandhi in order “to communicate between elements internal and/or external to the computing device 109” (Gandhi [0044]).

Claims 10-11, 14 and 16:
With regard to Claims 10-11, 14 and 16, these claims are equivalent in scope to Claims 1, 3, 6 and 9 rejected above, merely having a different independent claim type, and as such Claims 10-11, 14 and 16are rejected under the same grounds and for the same reasons as discussed above with regard to Claims 1, 3, 6 and 9.

Claim 17: (Currently Amended)
Kirchhoff in view of Gandhi, Grondine and Lee teaches the system of claim 10. Kirchhoff further teaches wherein the controller is an elevator control unit, escalator control unit or a moving walkway control unit ([0021] “The elevator control system 50 comprises a main controller 70 for controlling overall operation of elevator functions, e.g. control of service requests, illumination of car and floors, emergency calls, general elevator safety functions, etc.”).

Claim 18: (Currently Amended)
Kirchhoff in view of Gandhi, Grondine and Lee teaches the system of claim 10. Kirchhoff further teaches wherein each of the plurality of conveyor component is one of conveyor control unit, elevator control unit, drive unit, safety controller, brake controller, call giving unit, car control panel, destination operation panel, door operator, elevator car position detection unit, inspection drive unit, group control unit, overspeed governor unit, a sensor measuring an operational parameter of the conveyor system, a voice intercom unit ([0021] “The elevator control system 50 comprises a main controller 70 for controlling overall operation of elevator functions, e.g. control of service requests… Elevator control system 50 further comprises a drive controller 80 for controlling the drive machine driving the elevator car 12 as well as the brakes stopping or preventing movement of the car… Elevator control system 50 further comprises a door controller 90 for controlling the door drive of the elevator car,” wherein the “main controller 70”, “drive controller 80”, and “door controller 90” are types of “conveyor components”.).

Claim 19: (Currently Amended)
Kirchhoff in view of Gandhi, Grondine and Lee teaches the system of claim 10. Kirchhoff further teaches wherein the conveyor system is an elevator comprising at least an elevator car, a motor configured to move the elevator car and an elevator controller configured to control the elevator, or the conveyor system is an escalator comprising at least steps, step chain, a motor configured to move the step chain and an escalator controller configured to control the escalator, or the conveyor system is a moving walkway comprising at least pallets, pallet chain, a motor configured to move the pallet chain and a moving walkway controller configured to control the moving walkway ([0017] “FIG. 1 shows an elevator system 10… Elevator system 10 comprises a car 12 and a counterweight 14 connected by a tension member 16… Tension member 16 is driven by a an elevator drive, e.g. a traction drive,… such as to move car 12 and counterweight 14 along a hoistway 18,” wherein the “people conveyor” in Kirchhoff is an elevator and further wherein the “elevator drive” is the “motor”. [0021] “FIG. 2 shows a schematic diagram of a system 150 including an elevator control system 50… The elevator control system 50 comprises a main controller 70 for controlling overall operation of elevator functions, e.g. control of service requests, illumination of car and floors, emergency calls, general elevator safety functions, etc,” wherein the “elevator control system 50” is the “elevator controller”.).

Claim 20: (Currently Amended)
Kirchhoff in view of Gandhi, Grondine and Lee teaches the method of claim 1. Kirchhoff in view of Grondine and Lee does not teach the following, but Gandhi teaches,
a non-transitory computer readable medium storing a computer program comprising instructions which, when executed by a computer, cause the computer to carry out the method according to claim 1 ([0059] “The present disclosure may be a system, a method, and/or a computer program product. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present disclosure.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Kirchhoff in view of Grondine and Lee with the computer program as taught by Gandhi for purposes of “eliminating the need for a mechanic to perform a site visit for installation and activation of new software thereby allowing use of existing manpower more efficiently” (Gandhi [0058]).

Claim 22: (New)
Kirchhoff in view of Gandhi, Grondine and Lee teaches the method of claim 1. Kirchhoff further teaches wherein the controller is a discrete component separate from the plurality of conveyor components, the controller including a first processor and a first memory and each of the plurality of conveyor components including respective second processors and second memories ([0022] “Main controller 70, drive controller 80, and door controller 90 each are in communication with safety unit 60,” wherein it is clear from Kirchhoff, i.e. Paragraphs [0021]-[0025], that the “main controller”, i.e. “the controller”, and  “drive controller 80”, “door controller 90” and “safety unit 60”, i.e. the plurality of conveyor components, each comprise at least a processor and memory. [0023] “an ‘inactive’ memory section of the respective elevator control system 50 (e.g. in an ‘inactive’ memory section of safety unit 60) that is not used for executing control of elevator operations.” [0025] “In case the software update package has been provided in the form of an executable program code, the software update package will be principally readily executable in the form it is stored in the DownloadMemory of the elevator control system 50.”)

With further regard to Claim 22, Kirchhoff in view of Gandhi and Lee does not teach the following, however, Grondine teaches:
such that the controller downloads the collective software update from the remote update system and subsequently distributes particular ones of the software updates associated with respective ones of the plurality of conveyor components to the respective ones of the plurality of conveyor components in the set order after completion of downloading the collective software update ([0027] “the elevator subsystem 201 utilizes the controller, such as the computing device 202, to update non-safety nodes connected on the CAN bus. Further, the elevator subsystem 201 can utilize the controller to update other software components of the elevator system 201, such as destination dispatch systems, access control/security systems, etc,” wherein the “set order” is taught by Lee above in the rejection of Claim 1.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Kirchhoff in view of Gandhi and Lee with the update scheduling as taught by Grondine for purposes of “improving operations of revision for automated passenger conveying subsystems and components therein” (Grondine [0011]).

Claim 23:
With regard to Claim 23, this claim is equivalent in scope to Claim 22 rejected above, merely having a different independent claim type, and as such Claim 23 is rejected under the same grounds and for the same reasons as discussed above with regard to Claim 22.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kirchhoff in view of Gandhi, Grondine and Lee as applied to Claims 1 and 10 above, and further in view of Aissi et al. (US PGPUB 2015/0007262; hereinafter “Aissi”).
Claim 4: (Currently Amended)
Kirchhoff in view of Gandhi, Grondine and Lee teaches all the limitations of claim 1 as described above. Kirchhoff in view of Gandhi, Grondine and Lee does not teach the following, however, Aissi teaches further comprising:
sending a software status inquiry to the conveyor components responsive to the request from the remote update system; generating a software status list of the conveyor components based on their responses to the software status inquiry ([0089] “In step 604, the authentication cloud server 108 can request the current version of the application module 102B from the update service module 402A. The version number of the application module 102B, may include a collective version identifier for all of the components of the application module 102B, or may include separate version identifiers for each component of the application module 102B… the request for the version number of the application module 102B, may be in response to… request for update of the software.” [0090] “In step 606, the update service module 402A can request the current version from the data store 406C in the application kernel 404 along with the attested/measured values.”); and
sending the software status list to the remote update system for generating the collective software update ([0091] “In step 610, the application module 102B can send the current version of the application module 102B or modules thereof, with the attested/measured values to the authentication cloud server 108 over the secure channel.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Kirchhoff in view of Gandhi, Grondine and Lee with the software status operations as taught by Aissi in order to provide “an update if the code running as part of the application module 102B is out-of-date (determined using the version number of the application module 102B)” (Aissi [0093]), thereby ensuring that the installed software has the newest functionality and bug fixes.

Claim 12:
With regard to Claim 12, this claim is equivalent in scope to Claim 4 rejected above, merely having a different independent claim type, and as such Claim 12 is rejected under the same grounds and for the same reasons as discussed above with regard to Claim 4.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kirchhoff in view of Gandhi, Grondine and Lee as applied to Claim 1 above, and further in view of McKinlay et al. (US PGPUB 2004/0083474; hereinafter “McKinlay”).
Claim 7: (Currently Amended)
Kirchhoff in view of Gandhi, Grondine and Lee teaches all the limitations of claim 1 as described above. Kirchhoff in view of Gandhi, Grondine and Lee does not teach the following, however, McKinlay teaches:
wherein the remote update system sends the software update in segments or blocks such that each segment or block is provided with an identification, and the method further comprises:
reassembling the downloaded software update from the segments or blocks, on the basis of the respective identifications ([0046] “FIG. 3B schematically illustrates a VDS [Vendor Downloadable Software] 105 that is divided into a series of small portions, each of which is referred to herein as a chunk 301 (i.e., 301A, 301B, . . . 301n) … download manager 303 first downloads chunk 301A onto client computer 101, then chunk 301B, then chunk 301C, and so on. After all chunks 301 have been downloaded on client computer 101, download manager 303 then reassembles the chunks 301 into a VDS 105. Reassembly of the chunks 301 in client computer 101 may be performed several ways… Another way is to include headers in each chunk 301, with each header having reassembly information such as the order number of the current chunk, and the respective order numbers of the preceding and following chunks.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Kirchhoff in view of Gandhi, Grondine and Lee with the divided download as taught by McKinlay as this process “increases the likelihood of successfully completing a download, minimizes the impact of the download process on the end-user, and allows for download using slow network connections” (McKinlay [0060]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kirchhoff in view of Gandhi, Grondine and Lee as applied to Claim 7 above, and further in view of Nemecek et al. (US PGPUB 2020/0350778; hereinafter “Nemecek”).
Claim 8: (Currently Amended)
Kirchhoff in view of Gandhi, Grondine, Lee and McKinlay teaches all the limitations of claim 7 as described above. Kirchhoff in view of Gandhi, Grondine, Lee and McKinlay does not teach the following, however, Nemecek teaches further comprising:
requesting the remote update system to resend one or more of the segments or blocks, in response to a failure in the checking the integrity of the collective software update ([0140] “To successfully receive the update, all the chucks that are broadcast must be individually verified by the control device by checksum data associated with each chunk. Those chunks that were received with error, may be requested to be resent to the control device by indication chunk number. In such a case, the server and/or the gateway will resend the chunk.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Kirchhoff in view of Gandhi, Grondine, Lee and McKinlay with the data resending based on a verification failure as taught by Nemecek in order “to prevent or detect corruption of the installed firmware” (Nemecek [0141]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kirchhoff in view of Gandhi, Grondine and Lee as applied to Claim 10 above, and further in view of McKinlay and Nemecek.
Claim 15: (Currently Amended)
Kirchhoff in view of Gandhi, Grondine and Lee teaches all the limitations of claim 10 as described above. Kirchhoff in view of Gandhi, Grondine and Lee does not teach the following, however, McKinlay teaches:
wherein the remote update system sends the software update in segments or blocks such that each segment or block is provided with an identification, and wherein the controller is configured to, reassemble the downloaded software update from the segments or blocks, on the basis of the respective identifications ([0046] “FIG. 3B schematically illustrates a VDS [Vendor Downloadable Software] 105 that is divided into a series of small portions, each of which is referred to herein as a chunk 301 (i.e., 301A, 301B, . . . 301n) … download manager 303 first downloads chunk 301A onto client computer 101, then chunk 301B, then chunk 301C, and so on. After all chunks 301 have been downloaded on client computer 101, download manager 303 then reassembles the chunks 301 into a VDS 105. Reassembly of the chunks 301 in client computer 101 may be performed several ways… Another way is to include headers in each chunk 301, with each header having reassembly information such as the order number of the current chunk, and the respective order numbers of the preceding and following chunks.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Kirchhoff in view of Gandhi, Grondine and Lee with the divided download as taught by McKinlay as this process “increases the likelihood of successfully completing a download, minimizes the impact of the download process on the end-user, and allows for download using slow network connections” (McKinlay [0060]).

With further regard to Claim 15, Kirchhoff in view of Gandhi, Grondine, Lee and McKinlay does not teach the following, however, Nemecek teaches:
wherein the controller is configured to, request the remote update system to resend one or more of the segments or blocks, in response to a failure in the controller checking the integrity of the collective software update ([0140] “To successfully receive the update, all the chucks that are broadcast must be individually verified by the control device by checksum data associated with each chunk. Those chunks that were received with error, may be requested to be resent to the control device by indication chunk number. In such a case, the server and/or the gateway will resend the chunk.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Kirchhoff in view of Gandhi, Grondine, Lee and McKinlay with the data resending based on a verification failure as taught by Nemecek in order “to prevent or detect corruption of the installed firmware” (Nemecek [0141]).

Response to Arguments
Applicant's arguments, see Pages 14-17 of the Remarks filed October 7, 2022, with respect to the rejections under 35 U.S.C. 103 of Claims 1 and 10 have been fully considered but they are not persuasive. With respect to the Applicant’s argument that the newly amended language of Claims 1 and 10 is not taught by the previously cited prior art, this argument has been fully considered but is moot in view of the newly cited Grondine reference as discussed above in the respective rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:
Xu et al. (“Dominance as a New Trusted Computing Primitive for the Internet of Things,” 2019) discloses a system that can recover IoT devices within a short amount of time, wherein the administrator can instruct force the devices to reset and to install the patched firmware on the devices.
Muehlbach et al. (“Concurrent driver upgrade: Method to eliminate scheduled system outages for new function releases,” 2007) discusses a concurrent driver upgrade (CDU) feature so that customers could add new functions without downtime.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749. The examiner can normally be reached Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.G.M/Examiner, Art Unit 2194                                                                                                                                                                                                        
/S. SOUGH/
SPE, AU 2192/2194